Cooper, J.,
delivered the opinion of the court.
In determining whether the notes sued on were altered after their execution, the contract for the purchase of the goods for which they were given was competent and relevant evidence. It was in writing, signed by the parties, and contained the terms of the sale, and was therefore competent, as tending to prove that the notes signed by the defendant were given in conformity to the terms of the sale.
“ Facts which, though not in issue, are so connected with a fact in issue as to form part of the same transaction or subject-matter, are deemed to be relevant to the fact with which they are connected.” Stephen’s Dig. of Ev., chap. 2, art. 8.

Reversed and remanded.